Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                          FILED
regarded as precedent or cited before                        Jul 17 2012, 9:12 am
any court except for the purpose of
establishing the defense of res judicata,                           CLERK
                                                                  of the supreme court,

collateral estoppel, or the law of the case.                      court of appeals and
                                                                         tax court




ATTORNEYS FOR APPELLANT:                            ATTORNEYS FOR APPELLEES:

MARC W. MATHENY                                     THOMAS N. LESLIE
Indianapolis, Indiana                               Indianapolis, Indiana

THOMAS L. LANDWERLEN                                JOHN DI GIACOMO
Landwerlen & Rothkopf, L.L.P                        MARK G. CLARK
                                                    Traverse Legal, PLC
                                                    Traverse City, Michigan



                               IN THE
                     COURT OF APPEALS OF INDIANA

JOHN DOE a/k/a mspbis123, a/k/a                     )
STACY PALOMBO,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A05-1201-PL-2
                                                    )
EVE CARSON,                                         )
                                                    )
       Appellee-Plaintiff.                          )


                         APPEAL FROM MARION SUPERIOR COURT
                             The Honorable David Dreyer, Judge
                             Cause No. 49D10-1008-PL-035756



                                           July 17, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION


ROBB, Chief Judge
                                  Case Summary and Issue

       Stacy Palombo brings this interlocutory appeal following the trial court’s denial of his

partial motion for summary judgment on Eve Carson’s claim of defamation per se. Palombo

raises two issues, which we consolidate and restate as one: whether the trial court erred in

denying partial summary judgment. Concluding that the trial court erred and partial summary

judgment is appropriate, we reverse and remand.

                                Facts and Procedural History

       Eve Carson, an Indiana citizen and resident, has posted videos to YouTube, an internet

website, that “comment upon and criticize the murder investigation conducted by the Boston

(MA) Police Department, the Boston office of the FBI, the Massachusetts’ [sic] State Police,

and the Boston District Attorney’s office that arose out of the murder of her sister-in-law,

Joan Webster.” Appendix of Appellant Stacy Palombo at 17-18 (Amended Complaint).

“Through [Carson]’s video blog, [she] discusses the unresolved murder of . . . Webster . . .

who mysteriously disappeared in 1981[,] [and whose] remains were later found in 1990 . . . .”

Id. at 18. Palombo, a resident of Massachusetts, posted a comment on one of Carson’s

YouTube videos which led to Carson suing Palombo for defamation per se, defamation, and

false light publicity.

       The portion of Palombo’s comment which Carson takes issue with is Palombo’s

assertion that Carson is “an angry ex wife whose kids have been taken from her for god

known reasons.” Id. at 19 (typographical errors, if any, appear in original). Carson’s

amended complaint reads: “The import of this statement is clear: [Carson]’s children were



                                              2
taken away from her for some wrongful criminal behavior. Consequently, this statement has

imputed criminal conduct to [Carson].” Id. In Palombo’s answer, as to the latter statement,

he writes:

       Deny the allegation in said rhetorical paragraph. In fact, [Carson] concedes in
       this allegation that, “. . . The import of this statement is clear: [Carson]’s
       children were taken away from her for SOME WRONGFUL CRIMINAL
       BEHAVIOR. Consequently, the statement has imputed criminal conduct to
       [Carson] . . . [.]” (emphasis supplied). As [Carson] cannot specify what
       wrongful criminal behavior was specified, clearly the alleged defamatory
       allegation is per quod and not per se.

App. of Appellant Stacy Palombo at 119 (bold, italics, underline, capitalization, ellipses, and

parenthetical in original, alterations added in brackets). The designated evidence indicates

Palombo’s comment at issue is one portion of a series of back-and-forth comments between

Palombo and Carson, in which Palombo expressed disagreement with Carson’s criticism of a

member of the investigation team.

       Palombo filed a motion for partial summary judgment as to Carson’s claim for

defamation per se. The trial court denied the motion and, per Palombo’s subsequent request,

certified its order for interlocutory appeal. Palombo filed an interlocutory appeal and we

accepted jurisdiction.

                                  Discussion and Decision

                                   I. Standard of Review

       When reviewing a trial court’s summary judgment order, we apply the same standard

as the trial court: whether the designated evidence shows that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment as a matter of law. Ind.



                                              3
Trial Rule 56(C). In making this determination, we construe all facts and reasonable

inferences in a light most favorable to the non-moving party, Boggs v. Tri-State Radiology,

Inc., 730 N.E.2d 692, 695 (Ind. 2000), and resolve all doubts as to the existence of a factual

issue against the moving party, Tibbs v. Huber, Hunt & Nichols, Inc., 668 N.E.2d 248, 249

(Ind. 1996). The moving party has the initial burden to prove that there are no genuine

factual issues and that judgment as a matter of law is appropriate, and only then must the

non-moving party respond by setting forth specific facts in the designated evidence

demonstrating the opposite is true. Stephenson v. Ledbetter, 596 N.E.2d 1369, 1371 (Ind.

1992).

         A genuine issue of material fact exists where facts concerning an issue which would

dispose of the litigation are in dispute, or where undisputed facts are capable of supporting

conflicting inferences on such an issue. Briggs v. Finley, 631 N.E.2d 959, 963 (Ind. Ct. App.

1994), trans. denied. Additionally, we “may determine in the context of summary judgment a

mixed question of law and fact.” Ebbinghouse v. FirstFleet, Inc., 693 N.E.2d 644, 647 n.2

(Ind. Ct. App. 1998) (citation omitted), trans. denied. Ultimately, our review of a summary

judgment order – a determination of whether a party is entitled to judgment as a matter of law

– is de novo.1 Kovach v. Caligor Midwest, 913 N.E.2d 193, 196 (Ind. 2009).




         1
          Palombo claims, without citation, our standard of review of a trial court’s ruling on a motion for
summary judgment is an abuse of discretion. This is incorrect, and the failure to cite an authority in support of
his contention is a violation of Appellate Rule 46(A)(8)(a). We also note that Carson fails to indicate the
applicable standard of review at all, which is a violation of Appellate Rule 46(B)(2).

                                                       4
                                        II. Defamation Per Se

        A plaintiff may maintain an action for defamation per se for a communication that 1)

imputes criminal conduct,2 2) with malice, 3) is published, and 4) causes damages. See

Kelley v. Tanoos, 865 N.E.2d 593, 596-97 (Ind. 2007). A similar but distinct cause of action

is defamation per quod.

        The term “defamatory per se” shall be taken to designate words whose
        defamatory imputation is apparent on their face; that is, words which are
        defamatory in and of themselves. The term “defamatory per quod” shall be
        understood to mean words whose defamatory character is apparent only by
        reason of extrinsic facts and circumstances; that is, language which, while not
        defamatory on its face, is capable of communicating a defamatory meaning
        when taken with certain extrinsic facts and circumstances.

Gibson v. Kincaid, 140 Ind. App. 186, 201, 221 N.E.2d 834, 843 (Ind. Ct. App. 1966)

(quoting Prosser, Torts, § 106 p. 766 3d ed. 1964).

        In determining whether Palombo’s comment is sufficient, as a matter of law, for

Carson’s claim of defamation per se to survive summary judgment and be presented to a fact-

finder, we repeat Palombo’s words here. Palombo commented that Carson is “an angry ex

wife whose kids have been taken from her for god known reasons.” App. of Appellant Stacy

Palombo at 19. We note that in Carson’s appellate brief, she includes additional comments

apparently made by Palombo which frame and set the context for the above-quoted words.

But Carson did not include those additional comments in her amended complaint and

allegations of defamation per se.             In fact, the only portion of the back-and-forth



        2
          We omit the other bases of defamation per se as irrelevant here. There is no indication Carson
alleges Palombo’s statement might have imputed a loathsome disease, misconduct in a person’s trade, or
sexual misconduct.

                                                    5
communication between Carson and Palombo which is included in the amended complaint is

the above-quoted comment. Per Gibson, we decline to consider the other statements in

determining whether Carson’s claim of defamation per se is sufficient to survive summary

judgment.

       Palombo’s central argument is that the words in the statement which Carson takes

issue with do not – in and of themselves, and free from extrinsic facts and circumstances –

impute criminal conduct. More specifically, Palombo argues the words in his statement do

not constitute defamation per se because one cannot indentify “[w]hat specific, identifiable

conduct” he supposedly claimed Carson engaged in that was criminal. Brief of Appellant

Stacy Palombo at 12. This argument somewhat overstates the required degree of specificity

of an imputation of criminal conduct described in Gibson and its progeny, but does find some

support in Indiana case law.

       We conclude the reasoning of Agnew v. Hiatt, 466 N.E.2d 781 (Ind. Ct. App. 1984) is

applicable to and determinative in this case. Agnew stated, “[o]ther cases have ruled that

when words substantially, not technically, assert that the complainant had been guilty of a

criminal offense, they are actionable per se.” Id. at 783 (citations omitted, emphasis in

original). The Agnew opinion also quoted an 1891 opinion from our court:

           It is not necessary that the words uttered should be such as to describe the
       offence imputed by them with technical accuracy.
           It is, however, necessary that the words uttered should be such as to convey
       to the minds of the hearers an imputation of crime. If the words used are such
       as to produce upon the minds of those who hear them an impression that the
       plaintiff was guilty of a crime, they are actionable, although they may not fully
       describe an offence.



                                              6
          If the words, taken altogether, are such, as, in their popular or ordinary
       signification, charge a crime, then they are slanderous per se.

Id. at 783 (quoting Graeter v. Hogan, 2 Ind. App. 193, 195, 28 N.E. 209 (1891)).

       Finally, the Agnew court concluded that the word “thief” is sufficiently specific to

sustain an action of defamation per se, whereas the word “crook” might not be: “general

allegations that a person is a ‘thief’ unrelated to more specific contentions of criminal

involvement” is sufficient to sustain an action for defamation per se. Id. at 782-83 (citation

omitted, emphasis added). “While ‘crook’ may connote someone who swindles, cheats or

simply engages in dubious dealings, a ‘thief’ is a person who has committed the crime of

theft.” Id. at 783 (citing Ind. Code § 35-43-4-2, regarding theft).

       The main thrust of Agnew is that words need not technically assert the complainant

had been guilty of a criminal offense to be actionable, but the court also distinguished

between an allegation that one is a crook, which is not actionable, and an allegation that one

is a thief, which is actionable because it – even as a “general allegation” – connotes

commission of the crime of theft. See id. at 782-83.

       We read Agnew to mean that a statement is actionable as defamation per se if the

words used connote commission of a crime in general terms. The facts of the case before us

do not require us to determine whether the words used must refer precisely to a specific

offense, as it appears Palombo argues is required.

       The words used in Palombo’s characterization of Carson as “an angry ex wife whose

kids have been taken from her for god known reasons,” impute first that Carson is angry, that

she is divorced, and that she had children. None of these imputations are criminal, and are


                                              7
accordingly not actionable. The crux of what Carson takes issue with, the latter part of

Palombo’s comment, imputes in Carson’s view that Carson’s children were taken from her

by a law enforcement entity because Carson committed a crime which warranted such action.

We disagree with Carson’s reading of the latter portion of Palombo’s comment.

        In our view, the latter part of Palombo’s comment could impute that Carson’s children

were awarded to her ex-husband in divorce or subsequent custody proceedings, which does

not impute commission of a crime. Or it could impute that Carson’s children have died for

reasons that only God would know, which also does not impute commission of a crime. The

phrasing of Palombo’s comment which refers to Carson’s children being “taken” from her

does not substantially impute commission of a crime. The phrasing which explains the

taking of Carson’s children as being “for god known reasons” does not substantially impute

commission of a crime either, even if this is a typographical error and should read “good

reasons.” Palombo’s comment is – at best – akin to Palombo calling Carson3 a “crook,”

which, as recognized in Agnew, is insufficiently specific to be actionable as defamation per

se.

        The fact that the words which are the basis for Carson’s defamation per se claim do

not sufficiently impute criminal conduct to Carson is sufficient to grant partial summary

judgment in favor of Palombo.


        3
         We also note that while no one seriously disputes that Palombo’s comment was about Carson, the
words which Carson quotes in her amended complaint as constituting defamation per se do not explicitly refer
to Carson. Again, the words are: “an angry ex wife whose kids have been taken from her for god known
reasons.” App. of Appellant Stacy Palombo at 19. As a result, even if the words satisfied the four elements of
a defamation per se claim which we listed above, it is not clear from the words themselves, per Gibson, that
Palombo was describing Carson. Just looking to the words themselves, Palombo could have been describing
Webster or referring to literally anyone else.

                                                      8
                                        Conclusion

       The words Carson alleges constitute defamation per se do not sufficiently impute

criminal conduct to Carson to sustain such a cause of action. Therefore, we reverse the trial

court’s order denying Palombo’s motion for partial summary judgment on this claim and

remand this cause to the trial court with instructions to enter an order consistent with this

opinion. Further, Palombo’s motion for partial summary judgment only impacts Carson’s

claim for defamation per se, but has no impact on the claims for defamation per quod and

false light publicity.

       Reversed and remanded.

BAILEY, J., and MATHIAS, J., concur.




                                             9